DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10521014. This is a statutory double patenting rejection.

10521014
17163327
1. (original) A facial expression determination system for determining a facial expression on a face of a user comprising: an apparatus comprising a plurality of EMG (electromyography) electrodes configured for contact with the face of the user, said apparatus comprising an electrode interface; a mask which contacts an upper portion of the face of the user, said mask including an electrode plate attached to at least eight EMG electrodes and one reference electrode such that said EMG electrodes contact said upper portion of the face of the user, wherein said electrode 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. (original) The system of claim 1, wherein said classifying comprises determining whether the facial expression corresponds to a neutral expression or a non-neutral expression and, upon determining a non-neutral expression, determining said non-neutral expression.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (original) The system of claim 1, wherein said defined window occurs within 100 ms.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. (original) The system of claim 1, wherein said processing said EMG signals to form processed EMG signals further comprises removing electrical power line interference (PLI).  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (original) The system of claim 1, wherein said classifier includes at least one of (1) a discriminant analysis classifier; (2) a Riemannian geometry classifier; (3) Naive Bayes classifier, (4) a k-nearest neighbor classifier, (5) a RBF (radial basis function) classifier, (6) a Bagging classifier, (7) a SVM (support vector machine) classifier, (8) a node classifier (NC), (9) 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (original) The system of claim 5, wherein said discriminant analysis classifier is one of (1) LDA (linear discriminant analysis), (2) QDA (quadratic discriminant analysis), or (3) sQDA.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (original) The system of claim 5, wherein said classifier is one of (1) Riemannian geometry, (2) QDA and (3) sQDA.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (original) The system of claim 1, wherein said memory has instructions thereon to further cause the computational device to train, using a training system, said classifier, said training system configured to: receive a plurality of sets of processed EMG signals from a plurality of training users, each set including a plurality of groups of processed EMG signals from each training user, each group of processed EMG signals corresponding to a classified facial expression of said training user; determine a pattern of variance for each of said groups of processed EMG signals across said plurality of training users corresponding to each classified facial expression; and compare said processed EMG signals of the user to said patterns of variance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. (original) The system of claim 8, wherein said memory has instructions thereon to further cause the computational device to: retrain said classifier on said processed EMG signals of the user to form a retrained classifier; classify said expression according to said processed EMG signals by said retrained classifier to determine the facial expression.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. (original) The system of claim 1, wherein said at least eight electrodes comprise eight unipolar EMG electrodes.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. (original) The system of claim 4, wherein removing PLI comprises filtering said EMG signals with two series of Butterworth notch filters of order 1, a first series of filter at 50 Hz and all its harmonics up to the Nyquist frequency, and a second series of filter with cutoff frequency at 60 Hz and all its harmonics up to the Nyquist frequency.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. (original) The system of claim 8, wherein said training system is further configured to: compute a similarity score for said sets of said classified facial expressions of said users, fuse each plurality of said classified facial expressions having said similarity score above a threshold indicating excessive similarity, so as to reduce a number of said classified facial expressions; and train said classifier on said reduced number of said classified facial expressions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (original) The system of claim 11, wherein said memory has instructions thereon to further cause the computational device to: normalize said EMG signals after said determining said roughness, said normalizing said EMG signals including calculating a log normal of said EMG signals, normalizing a variance for each electrode, and calculating covariance across a plurality of users;  4train, using a training system before said classifying the facial expression, said classifier on a plurality of sets of processed EMG signals from a plurality of users, each set comprising a plurality of groups of processed EMG signals from each user, each group of processed EMG signals corresponding to a classified facial expression of said user, said training said classifier comprises determining a pattern of covariances for each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression; and wherein said classifying comprises comparing said normalized EMG signals of the user to said patterns of covariance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. (original) The system of claim 15, wherein said training comprises: assessing a similarity score for said classified facial expressions of said users; and fusing together each plurality of said classified facial expressions having said similarity score above a threshold indicating excessive similarity, to form a reduced number of said classified facial expressions wherein said training said classifier comprises training on said reduced number of said classified facial expressions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. (original) The system of claim 16, wherein said training further comprises determining a pattern of variance for each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression; and wherein said classifying comprises comparing said processed EMG signals of the user to said patterns of variance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. (original) The system of claim 14, wherein: said memory has instructions thereon to further cause the computational device to determine a level of said facial expression according to a standard deviation of said roughness;  5said at least one feature of said EMG signals further comprising said level of said facial expression, said roughness of said EMG-dipole being determined by determining a movement of said signals according to said EMG-dipole, said facial expression being determined at least partially according to said movement of said processed EMG signals.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. (original) The system of claim 18, further comprising a display for displaying an avatar, wherein 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. (original) The system of claim 19, wherein said memory has instructions thereon to further cause the computational device to: predict, using a weight prediction module, a weight of said at least one feature; and model, using an avatar modeler, said avatar according to a blend-shape; wherein said blend-shape is determined according to said weight prediction.


 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. The system of claim 1, wherein said classifying comprises determining whether the facial expression corresponds to a neutral expression or a non-neutral expression and, upon determining a non-neutral expression, determining said non-neutral expression.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. The system of claim 1, wherein said defined window occurs within 100 ms.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. The system of claim 1, wherein said processing said EMG signals to form processed EMG signals further comprises removing electrical power line interference (PLI).  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. The system of claim 1, wherein said classifier includes at least one of (1) a discriminant analysis classifier; (2) a Riemannian geometry classifier; (3) Naive Bayes classifier, (4) a k-nearest neighbor classifier, (5) a RBF (radial basis function) classifier, (6) a Bagging classifier, (7) a SVM (support vector machine) classifier, (8) a node classifier (NC), (9) NCS (neural classifier system), (10) SCRLDA (Shrunken 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. The system of claim 5, wherein said discriminant analysis classifier is one of (1) LDA (linear discriminant analysis), (2) QDA (quadratic discriminant analysis), or (3) sQDA.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. The system of claim 5, wherein said classifier is one of (1) Riemannian geometry, (2) QDA and (3) sQDA.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. The system of claim 1, wherein said memory has instructions thereon to further cause the computational device to train, using a training system, said classifier, said training system configured to: receive a plurality of sets of processed EMG signals from a plurality of training users, each set including a plurality of groups of processed EMG signals from each training user, each group of processed EMG signals corresponding to a classified facial expression of said training user; determine a pattern of variance for each of said groups of processed EMG signals across said plurality of training users corresponding to each classified facial expression; and compare said processed EMG signals of the user to said patterns of variance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. The system of claim 8, wherein said memory has instructions thereon to further cause the computational device to: retrain said classifier on said processed EMG signals of the user to form a retrained classifier; classify said expression according to said processed EMG signals by said retrained classifier to determine the facial expression.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. The system of claim 1, wherein said at least eight electrodes comprise eight unipolar EMG electrodes.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. The system of claim 10, wherein said processing said EMG signals to form processed EMG signals further comprises removing common mode interference of said unipolar electrodes.  

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. The system of claim 4, wherein removing PLI comprises filtering said EMG signals with two series of Butterworth notch filters of order 1, a first series of filter at 50 Hz and all its harmonics up to the Nyquist frequency, and a second series of filter with cutoff frequency at 60 Hz and all its harmonics up to the Nyquist frequency.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. The system of claim 8, wherein said training system is further configured to: compute a similarity score for said sets of said classified facial expressions of said users, fuse each plurality of said classified facial expressions having said similarity score above a threshold indicating excessive similarity, so as to reduce a number of said classified facial expressions; and train said classifier on said reduced number of said classified facial expressions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. The system of claim 11, wherein said memory has instructions thereon to further cause the computational device to: normalize said EMG signals after said determining said roughness, said normalizing said EMG signals including calculating a log normal of said EMG signals, normalizing a variance for each electrode, and calculating covariance across a plurality of users; train, using a training system before said classifying the facial expression, said classifier on a plurality of sets of processed EMG signals from a plurality of users, each set comprising a plurality of groups of processed EMG signals from each user, each group of processed EMG signals corresponding to a classified facial expression of said user, said training said classifier comprises determining a pattern of covariances for each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression; and wherein said classifying comprises comparing said normalized EMG signals of the user to said patterns of covariance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. The system of claim 14, wherein said memory has instructions thereon to further cause the computational device to: determine a pattern of variance of each of said groups of processed EMG 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. The system of claim 15, wherein said training comprises: assessing a similarity score for said classified facial expressions of said users; and fusing together each plurality of said classified facial expressions having said similarity score above a threshold indicating excessive similarity, to form a reduced number of said classified facial expressions wherein said training said classifier comprises training on said reduced number of said classified facial expressions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. The system of claim 16, wherein said training further comprises determining a pattern of variance for each of said groups of processed EMG signals across said plurality of users corresponding to each classified facial expression; and wherein said classifying comprises comparing said processed EMG signals of the user to said patterns of variance to adjust said classification of the facial expression of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. The system of claim 14, wherein: said memory has instructions thereon to further cause the computational device to determine a level of said facial expression according to a standard deviation of said roughness; said at least one feature of said EMG signals further comprising said level of said facial expression, said roughness of said EMG-dipole being determined by determining a movement of said signals according to said EMG-dipole, said facial expression being determined at least partially according to said movement of said processed EMG signals.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. The system of claim 18, further comprising a display for displaying an avatar, wherein a facial expression of said avatar is determined according to said classified facial expression from said classification.  
 

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. The system of claim 19, wherein said memory has instructions thereon to further cause the computational device to: predict, using a weight prediction module, a weight of said at least one feature; and model, using an avatar modeler, said avatar according to a blend-shape; wherein said blend-shape is determined according to said weight prediction.



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computational device” in claim 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GRANT SITTA/Primary Examiner, Art Unit 2694